DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “computer-readable medium” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 12-17  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mansfield et al. (US 2010/0174975 A1 – hereinafter “Mansfield”).
Claim 1:
Mansfield discloses a method comprising: 
receiving a text of a document image that includes a plurality of words depicted in the document image (¶251 discloses receiving a portion of document that includes words and graphical elements); 
calculating a plurality of feature sets for the plurality of words (¶251 discloses character elements within the document portion are processed to find words based on spatial (location coordinates) and font features of the characters)), wherein each feature set contains information indicative of one or more features (¶251 discloses spatial and font features of characters of the corresponding word) of a corresponding word of the plurality of words (¶257 discloses the location coordinates of words are then used to determine lines and paragraphs); identifying candidate table words); 
identifying candidate table words (words within layouts) among the plurality of words based on the feature sets (¶¶282, 294 disclose identified words are organized into paragraphs based on the location coordinates of the words, and the paragraphs are grouped into layouts; ¶379 discloses wherein potential layouts (and therefore words within the layouts) that could be a table are added to a set S); 
identifying, with a clustering procedure (table conditions), a cluster of candidate table words that correspond to a table within the document image (¶382 discloses tables are identified among the layouts of the set S using table conditions that specify qualifying clustering conditions such as cell alignments and spacing); and defining a candidate table location including a candidate table border of the table that contains the cluster of candidate table (¶¶374, 382 discloses layouts are defined by implied borders, and the borders are combined into a table upon identifying the qualifying layouts, see Figure 58 and Figure 59,
where layouts 5820 and 5825 and layout of zone 5810 are combined into a table with implied borders).
Claims 2 and 13:
Mansfield discloses the method of claim 1, wherein the features of the feature set include one or more text features selected from the group consisting of: orthographic properties of the corresponding word, syntactic properties of the corresponding word, and formatting properties of the corresponding word (¶257 discloses features of a word can be word spacing between words).
Claims 3 and 14:
Mansfield discloses the method of claim 1, wherein the features of the feature set include one or more spatial features selected from the group consisting of: a nearby ruler line distance, a neighbor alignment measurement, and a neighbor distance measurement (¶257 discloses features of a word can be word spacing between words).
Claims 4 and 15:
Mansfield discloses the method of claim 1, wherein the candidate table border is defined as the rectangle with the smallest area that contains the cluster of candidate table words (¶373 discloses layouts are defined by implied borders of smallest rectangle that contain all paragraphs in a layout; ¶382 and Figure 59 discloses a table of qualifying layouts are defined by the implied borders of the layouts; therefore, the implied borders of the table is the smallest rectangle that contains the words of qualifying layouts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5, 9-10, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Messina et al. (US 2018/0336405 A1 – hereinafter “Messina”).
Claim 5:
Mansfield discloses the method of claim 1, wherein the clustering procedure (¶382) is a 
Mansfield discloses all of the subject matter as described above except for specifically teaching a DBSCAN procedure.  However, Messina in the same field of endeavor teaches a DBSCAN procedure (¶55).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Mansfield and Messina before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve decomposition of the document in a convolutional neural network to aid in data extraction from graphic objects in a machine learning method (Messina ¶¶2, 53).  This motivation for the combination of Mansfield and Messina is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
	
Claim 6:
Mansfield discloses the method of claim 1, wherein the candidate table border contains one or more words of the text that are not candidate table words (¶¶374, 382 discloses layouts are defined by implied borders, and the borders are combined into a table upon identifying the qualifying layouts, see Figure 58 and Figure 59, where layouts 5820 and 5825 and layout of zone 5810 are combined into a table with implied borders).
Claims 7 and 16:
Mansfield discloses the method of claim 1, further comprising: predicting a reading order for at least a subset of the words of the text (¶315 discloses a reading orders that follows the expected order in which a human would read a column is assigned).
Claims 8 and 17:
Mansfield discloses the method of claim 7, wherein the text further includes a location for the subset of words (¶314 discloses layout information includes location coordinates; ¶282 discloses words within the layout; ¶294), and wherein predicting the reading order further comprises: assigning a first word of the subset of words as coming before a second word of the subset of words in the reading order if one or more of the following conditions are true: (i) the second word is below the first word according to the location of the first and second words (¶424 discloses  an assigned reading order of top to bottom text flow dictates that texts on top of other texts come before the other texts), or (ii) the second word is at the same height as the first word and is positioned to the right of the first word according to the location.
Claims 9 and 18:
The combination of Mansfield and Messina discloses the method of claim 1, wherein the candidate table words are identified using a machine learning model (Messina ¶¶2, 36, 44).
Claims 10 and 18:
The combination of Mansfield and Messina discloses the method of claim 9, wherein the machine learning model is a recurrent neural network or a convolutional neural network (Messina ¶¶12-13, 41, 52-53, 75).
Claim 12:
Mansfield discloses a system comprising: a processor; and a memory containing instructions that, when executed by the processor (¶482), cause the processor to…
Mansfield discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.
Claim 20:
Mansfield discloses a computer-readable medium containing instructions which, when executed by a processor (¶481, Claim 1), cause the processor to…
Mansfield discloses the remaining elements recited in claim 20 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
There is prior art considered pertinent to the applicant’s disclosure and made part of the record.  This prior art is not relied upon for prior art rejection(s).  This prior art is listed on the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666